Citation Nr: 1743932	
Decision Date: 09/14/17    Archive Date: 10/10/17

DOCKET NO.  14-22 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paul Kachevsky, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1980 and from March 1982 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a June 2017 videoconference hearing.  A transcript of that hearing is of record.  The only issue fully developed for appellate review at this time is the one listed on the title page.  As noted below, there are several other issues undergoing development, but not in appellate status at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has no service-connected disabilities.  



CONCLUSION OF LAW

The criteria for entitlement of a claim of entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in August 2010, prior to the initial adjudication of the TDIU claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  In connection with the current appeal, VA has of record evidence including available service treatment records, VA treatment records, private treatment records, and written statements that were submitted by the Veteran.  Those documents are now associated with the Veteran's claims file.  

II. TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

TDIU may also be assigned under an extra-schedular evaluation.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225, 229 (1993) (Court remanded TDIU claim for Board to provide reasons or bases where Board had not given extra-schedular consideration to the claim). 

The factors with respect to a TDIU extra-schedular rating merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disability or disabilities.  With that said, the Board itself cannot assign an extra-schedular rating in the first instance.  The Board must consider whether to refer a case to the Director of Compensation Service for an extra-schedular evaluation.  In the present case, the Board finds that referral to the Director of Compensation Service is not warranted.  

Here, based on the review of the Veteran's claims file, the Board finds that the Veteran currently has no service-connected disabilities, though his several claims for entitlement to service connection are still under consideration at the RO.  The TDIU regulations, 38 C.F.R. § 4.16(a)-(b) do not apply when there is no service-connected disability.  If service connection is ultimately established for some disabilities, the claim for increased ratings, to include a TDIU may be reopened.  


ORDER

Entitlement to a TDIU is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


